Citation Nr: 1539147	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to August 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

FINDINGS OF FACT

1.  Left ear hearing loss did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury, or event in service, to include noise exposure in service.
 
2.  Tinnitus did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury or event in service, to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear  hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus are not met.. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2011 and in March 2011. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that left ear hearing loss and tinnitus are the result of acoustic trauma during active service.  Specifically, he asserts that while working in aviation, he was exposed to very loud high pitch levels of noise from helicopters, airplanes and weapons.  He stated that he flew almost daily with little to no hearing protection in February 2011 and March 2011 written correspondence.  The service separation form shows that the Veteran's occupational specialty during active service was aircraft repairman.

The Veteran's service medical records are negative for complaints of, treatment for, or diagnoses of left ear hearing loss or tinnitus.  The December 1968 enlistment examination lists audiometric findings in his right ear of 0 at 500 Hertz, and -5 at 1000, 2000, and 4000 Hertz.  In the left ear, he had 5 at 500, 1000, 2000, and 400 Hertz.
The June 1971 separation examination list audiometric findings of 0 at ranges tested and for both ears.  

At a June 1981 physical examination for enlistment in the United States Army Reserve, audiometric testing in the right ear was 25 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000 Hertz, and 5 at 3000 and 4000 Hertz, and in the left ear was 25 at 500 Hertz, 20 at 1000 Hertz, 15 at 2000 Hertz, 25 at 3000 Hertz, and 15 at 4000 Hertz.  In a June 1981 self-report of medical history, the Veteran denied hearing loss.  He listed his usual occupation as food service management.  

VA education records signed by the Veteran in July 1981, show that he was enrolled in school at Central Flying Service in little Rock, Arkansas.  

At an August 1984 examination for enlistment in the United States National Guard, audiometric testing in the right ear was 10 at 500 Hertz, 15 at 1000 Hertz, 5 at 2000 Hertz, and 0 at 3000 and 4000 Hertz; and in the left ear was 15 at 500, 1000, and 2000 Hertz, 20 at 3000 Hertz, and 15 at 4000 Hertz.  In an August 1984 self-report of medical history, the Veteran denied hearing loss.  He also noted that his usual occupation was pilot.  

The claims folder is devoid of any pertinent post-service treatment records or other medical documents until a July 2010 VA audiology consultation record.  The Veteran stated that he had a sudden onset of hearing loss in the left ear about six months ago.  At that time he associated it with sinus problems, but the ear never cleaned.  He also reported vertigo that occurred a couple of times a week and lasted about 20 minutes, then dissipated.  It was noted that the Veteran had a history of service (three years in Army), occupational (airplane pilot) and recreational (hunting, mowers, motorcycle) noise exposure.  The Veteran reported left constant tinnitus that sounded like buzzing and hissing.  No previous audiometric findings were available.  However, the Veteran stated that he was a pilot and has passed flight physicals for hearing.  He was assessed with right ear hearing that was within normal limits, dropping to mild loss at 4000 Hertz, then moderate at 8000 Hertz, and left ear moderately severe to severe mostly sensorineural hearing loss.  Word recognition scores were good in the right ear at 88 percent, and poor in the left ear at 8 percent.  The asymmetric hearing loss suggested the possibility of retro cochlear pathology.  

In an October 2010 VA ENT record, it was noted that over the last year, the Veteran had experienced a decrease in hearing in the left ear.  He associated that with allergies.  No trauma or sudden loss was noted.  He had an MRI that was normal.  The impression was asymmetrical sensorineural hearing loss in the left ear, Eustachian tube dysfunction.  Neither "PE" tubes nor hearing aids would benefit the Veteran.  

In February 2011, the Veteran submitted a claim for VA disability benefits for left ear hearing loss which he stated began in June 2010, with treatment ending in November 2010.  

In April 2011,  the Veteran underwent a VA audiology examination, at which time, the Veteran reported he first began to notice hearing loss in his left ear a little over a year ago.  He initially thought it was allergies.  He reported that tests prior to July 13, 2010, did not show hearing loss.  The examiner discussed pertinent evidence in the claims file and the Veteran's assertions.  The Veteran denied pre- and post-service noise exposure.  He reported service noise exposure from serving as a crew chief without hearing protection and firing on the range without hearing protection.  The Veteran also reported a constant, "helicopter starting up" tinnitus that began around one year ago.  Audiometric testing found left ear hearing was 65 at 500 Hertz, 60 at 1000 Hertz, 65 at 2000 Hertz, 60 at 3000 Hertz, and 75 at 4000 Hertz, and right ear hearing was 10 from 500 Hertz to 3 Hertz, and 20 at 4000 Hertz.  Speech recognition scores in the left ear were noted as too unreliable to score and 100 percent in the right ear.  He was diagnosed with a moderately severe to severe sensorineural hearing loss in the left ear from 250 to 8000 Hertz.  The VA audiologist opined that the Veteran's left ear hearing loss and tinnitus were not caused by or a result of acoustic trauma the Veteran experienced while in service.  The examiner explained that the Veteran's hearing was clearly within normal limits throughout active duty service and throughout National Guard duty.  The Veteran reported at the examination that the hearing loss and tinnitus began last year, which placed onset several years after active duty service.  

Based on April 2011 VA audiometric findings, the Board finds that the Veteran has a current left ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2015).  He has also been diagnosed with tinnitus.  Unlike hearing loss, tinnitus is the type of condition that is entirely subjective in nature, and so is capable of lay diagnosis.  There are many types and causes of hearing loss, so the diagnosis of type and causation or hearing loss or causation of tinnitus is beyond competence of a lay person and requires medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).

The determinative issue is whether the current left ear hearing loss and tinnitus are related to service, and especially to the noise exposure related to duties as an aircraft repairman in service.  Watson v. Brown, 4 Vet. App. 309 (1993).

In a May 2011 notice of disagreement, the Veteran asserted that as a member of the Army aviation crew he never wore hearing protection and was exposed daily to the constant low frequency sounds of the rotor/propeller sounds and high frequency sounds of the turbine/engines.  He also indicated he was around the firing of a M60 from a helicopter and the firing of M14s, M16s or a 45 caliber weapon without hearing protection.  He asserted that after service, he had been in an office with no other association with noise and vibration. 

In August 2013, the Veteran submitted various research articles about hearing loss in military aviation and other trades and noise induced hearing loss and tinnitus in service members, particularly aircrew.

In this case, the Board finds that the evidence weighing against each of the claims includes the fact that the service medical records, and post-service Reserve and National Guard record are negative for any complaints or findings of hearing loss or tinnitus and that the Veteran did not seek treatment for either disability until many years after service.  However, those facts alone are not dispositive of the claim, as the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment.  Moreover, lay evidence is potentially competent to support the presence of a claimed disability, both during and after service, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, that is probative evidence to be considered and tends to refute the claim that the Veteran had a hearing loss or tinnitus while in service.  Struck v. Brown, 9 Vet. App. 145 (1996) (contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Also weighing against the claims is the VA examiner's opinion that neither the Veteran's left ear hearing loss, nor tinnitus were the result of service.  The examiner supported those conclusions with a rationale based on the evidence of record, including the Veteran's statements during the examination that left ear hearing loss and tinnitus did not start until a year before the examination, more than 35 years after active service.  Significantly, in an August 1984 self-report of medical history upon enlistment in the United States National Guard, the Veteran denied hearing loss.  He further noted that his usual occupation was pilot.  In addition, while seeking VA treatment in July 2010, the Veteran clearly reported that he had post service noise exposure as a pilot.  Moreover, he also stated that he was a pilot and had passed flight physicals for hearing.  Statements made while seeking medical treatment are significant and given weight and credibility because they were made at a time when there was no incentive, financial or otherwise, to fabricate information for personal gain.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth to receive proper care).  Yet, in the May 2011 notice of disagreement, the Veteran asserted that after service, he had been in an office with no other association with noise and vibration.  Due to the inconsistency in the statements concerning post-service noise exposure, the Board affords the Veteran's statements little probative value, and finds that they do not support a finding of continuity of symptomatology since service.  In fact, the Veteran reported the onset of left ear hearing loss and tinnitus on multiple occasions as in approximately 2009 or 2010, which the Board finds to be the most credible evidence.

The Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Veteran noted in a claim for VA benefits that he was treated in 2010, and at that time of a July 2010 VA audiological evaluation, the Veteran reported that he had passed flight physicals for hearing as a pilot, and on examination in April 2011, he reported a recent onset of left ear hearing loss and tinnitus to one year prior to the examination.  The amount of time that passed between service and the first symptoms or treatment of record is evidence that weighs against the tinnitus and left ear hearing loss claims on a direct and presumptive basis. 

Furthermore, the Board finds that the April 2011 VA audiologist's opinion is probative, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444   (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion).  Moreover, the Veteran has not submitted any contrary competent evidence linking left ear hearing loss or tinnitus to service, aside from his own assertions of experiencing in-service acoustic trauma, a fact considered by the VA examiner.

The Board acknowledges the articles submitted by the Veteran in support of the claims.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the articles are not accompanied by the opinion, discussion, or review of any medical expert with discussion of the Veteran's specific complaints and medical history.  Thus, the Board concludes that the articles are insufficient to establish the required medical nexus opinion required in this case.  Moreover, the articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's case.  The Board finds that the medical articles are of little probative value in showing that it is at least as likely as not that the Veteran's left ear hearing loss or tinnitus is related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996). 

Accordingly, the Board concludes that the probative evidence of record does not support the claims of entitlement to service connection for left ear hearing loss or tinnitus on a direct basis.  Moreover, because there is no evidence that the Veteran developed left ear hearing loss or tinnitus to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


